Citation Nr: 1647007	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus II.

2. Entitlement to service connection for ischemic heart disease.

3. Entitlement to service connection for claudication of the lower extremities.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to December 1965 and September 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In June 2015, the Board considered and denied these claims.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and the Court granted a Joint Motion for Remand in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has diabetes, ischemic heart disease, and diabetes-related lower extremity claudication due to exposure to herbicides while serving in the Navy during the Vietnam War.  In a May 2004 statement, the Veteran reported that he served on the USS Chipola and Lipan and generally was no closer to the inland than three miles from shore, except on one occasion where he was dispatched to rescue a troop ship grounded on an island and approached within 1500 feet of the beach.  He has consistently described this as an island, not the mainland of Vietnam.  See November 2013, March 2014 statements.  He also states that this rescue operation took place in October 1962.  See November 2013 statement; see also May 2004 statement (noting sometime between 1961-1963).  

In a March 2012 statement, the Veteran said he served not just in the blue waters but on or near the shore.  The Veteran's personnel records show "service on board the USS Chipola while serving in the coastal waters of the Combat Zone" in 1968, 1969, and 1970 and service on the USS Lipan from 1960 to 1963.  The regulations state that presumptive exposure to herbicides in Vietnam does not begin until January 9, 1962.  38 C.F.R. § 3.307(a)(6).  The Joint Motion for Remand states that the Board failed to liberally construe the Veteran's statements to claim that he served in the inland waterways of Vietnam: brown water service.  VA has compiled a list of brown water vessels based on research and information from the Department of Defense.  Neither the USS Chipola nor the USS Lipan are listed as ships serving in the brown waters of Vietnam.  Nevertheless, the AOJ should request information from the Joint Services Records Research Center (JSRRC) to determine if the USS Chipola served in the inland waterways of Vietnam from May 16, 1968 to July 16, 1970 or if the USS Lipan served in the inland waterways of Vietnam from January 9, 1962 through August 1963.   

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1. Request information from JSRRC to determine if:

(a) The USS Chipola served in the inland waterways of Vietnam from May 16, 1968 to July 16, 1970

(b) The USS Lipan served in the inland waterways of Vietnam from January 9, 1962 through August 1963. 
   
Make as many 60-day requests as necessary to cover these time periods.   

2.  If #1 is not responsive, then obtain and review his ships' deck logs (for the periods above) to confirm service in the brown waters.  

3.  If service in brown waters of Vietnam is not confirmed, create a memorandum for the file documenting the above steps taken in #1 and #2.

4. Thereafter, issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



